Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Socheat (8,547,079).
Regarding claims 1 and 22, Socheat (Fig. 2) discloses a circuit comprising: a differential amplifier circuit (102) can be read as a first gain stage circuit comprising a first input terminal (+)  and a first output terminal, wherein the first gain stage circuit amplifies a feedback signal (via resistors (107, 108)) received at the first input terminal and generates an amplified signal at the first output terminal; a transistor (105) can be read as a second gain stage circuit comprising a terminal (control/gate terminal) and a second output terminal (drain terminal of transistor (105)), wherein the terminal is coupled to the first output terminal for receiving the amplified signal, and wherein the second gain stage circuit is configured to generate a monitored signal (via drain terminal of transistor (105) or output terminal (121)) at the second output terminal based on the amplified signal; resistors (107, 108) can be read as a feedback circuit coupled between the second output terminal and the first input terminal (+) and configured to convert the monitored signal into the feedback signal; and a protection circuit (261) including amplifier (206) can be read as a comparator circuit comprising a monitoring node (node connected to gate terminal of transistor (131) to inverting terminal of amplifier (206)) coupled to the first output terminal for receiving the amplified signal, wherein the comparator circuit is configured to monitor the monitored signal indirectly via the amplified signal.  
Regarding claim 15, wherein resistors (107, 108) operable as a feedback loop comprising the feedback circuit and the first gain stage circuit, wherein the feedback loop is configured to regulate the monitored signal.  
Regarding claim 16, wherein the feedback circuit (107, 108) is a resistive voltage divider.  
Regarding claim 17, wherein the feedback circuit (107, 108) is inherently seen as part of a bandgap voltage reference circuit.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socheat.
Regarding claim 2, wherein amplifier (102) and amplifier (105), each having an inherent gain and wherein the gain of amplifier (105) is greater than amplifier (105) is considered a matter of design engineering since the desired gain(s) is based on component value selected and thus would have been obvious to a person having ordinary skill in the art.

Allowable Subject Matter
Claims 3-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3-12 call for, the second gain stage circuit is configured to generate the monitored signal at a target value, and the comparator circuit is a window comparator circuit comprising a first comparator and a second comparator, the first comparator is configured to generate a first error signal in response to the monitored signal being greater than the target value by a first predetermined amount, and -14-INF-2020P04820US the second comparator is configured to generate a second error signal in response to the monitored signal being less than the target value by a second predetermined amount.  
Claim 13 calls for, the first gain stage circuit is an operational amplifier configured to be supplied with a first supply potential and a second supply potential, the first gain stage circuit is configured to employ a first gain to amplify the feedback signal to generate the amplified signal, the first gain being sufficient to drive the amplified signal to the second supply potential in response to the monitored signal being greater than a target value by a first predetermined amount, and the first gain being sufficient to drive the amplified signal to the first supply potential in response to the monitored signal being less than the target value by a second predetermined amount.  
Claim 14 calls for, wherein: the second gain stage circuit is configured to generate the monitored signal at a target value, and the comparator circuit is a window comparator circuit comprising a first comparator and a second comparator, the first comparator is configured to generate a first error signal in response to the monitored signal being greater than the target value, and the second comparator is configured to generate a second error signal in response to the monitored signal being less than the target value.  
Claims 18 and 19 call for, the first gain stage circuit is supplied with a first supply potential and a second supply potential, the first gain stage circuit is configured to employ a first gain to amplify the feedback signal to generate the amplified signal, the first gain being sufficient to drive the amplified signal to the second supply potential in response to the monitored signal being greater than a target value by a first predetermined amount, and the first gain being sufficient to drive the amplified signal to the first supply potential in response to the monitored signal being less than the target value by a second predetermined amount.  
	Claim 20 calls for, the second gain stage circuit is configured to generate the monitored signal at a target value, and the comparator circuit comprises a comparator configured to generate an error signal in response to the monitored signal being greater than the target value by a predetermined amount.  
	Claim 21 calls for, the second gain stage circuit is configured to generate the monitored signal at a target value, and the comparator circuit comprises a comparator configured to generate an error signal in response to the monitored signal being less than the target value by a predetermined amount.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843